Citation Nr: 0209249	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with dysthymic disorder and assigned a 50 percent 
disability evaluation effective from January 27, 1997.  

This case was before the Board previously in August 2000 when 
it was remanded for additional development.  The requested 
development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Since January 1997, the appellant's service-connected 
PTSD with dysthymic disorder has been manifested by depressed 
mood, chronic sleep impairment, mild memory loss, avoidance 
of others, workaholism, an inability to adapt to stressful 
circumstances, impaired concentration, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, and no 
higher, for PTSD with dysthymic disorder were met as of the 
time of the grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA outpatient treatment records dated from September 1996 to 
January 1997 show treatment for symptoms of PTSD including 
insomnia, near continuous depression, avoidance of others, 
flashbacks, and panic reactions.

At a September 1997 VA psychological evaluation, the 
appellant reported that he had worked for the past year at 
night for a car rental agency and had worked for the past 
sixteen years as a driver delivering newspapers.  He reported 
that both jobs were relatively solitary and permitted him to 
minimize contact with others, particularly strangers, and to 
be his own manager.  He added that he virtually never left 
his house except to work.  He had been separated from his 
second spouse for the previous five years.  He became anxious 
around crowds, so he tried to isolate himself from other 
people.  He complained of being tense and unable to relax.  
He stated that he was on good speaking terms with his 
estranged spouse and his former spouse and with his two 
daughters.  He added that he found himself withdrawing 
severely from them on a regular basis.

Test and interview data were consistent with a formal 
diagnosis of PTSD of moderate to severe intensity.  Test and 
interview findings indicated a probable history of unusual 
perceptual experiences but did not suggest frank psychosis.  
The appellant was troubled by feelings of apprehension, 
chronic free-floating guilt and anxiety, longstanding and 
unrelenting tension, loneliness, frequent loss of hope but 
without suicidal intention, cognitive disorganization, and 
significant social introversion and alienation.  
Psychological testing indicated severe levels of ongoing 
depressive symptoms.  There was also evidence of frequent and 
severe symptoms such as nightmares, distressing recollections 
of Vietnam, psychological and physical stomach distress at 
exposure to cues triggering memories of Vietnam, avoidance of 
stimuli, restricted range of affect on a variable but regular 
basis, social avoidance, chronic sleep disturbance, anger and 
irritation, hypervigilance, and exaggerated startle response.  
The appellant attempted to cope with his disability largely 
through ritualized and inflexible "workaholism."  When this 
pattern had been interrupted, the appellant's symptoms had 
worsened markedly; yet, he was depressed and unsatisfied with 
the limitations and loneliness that his coping lifestyle 
entailed.

The diagnoses were moderate to severe chronic PTSD and 
dysthymic disorder with atypical features.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 45 
for serious impairment in social functioning.  The examiner 
opined, "PTSD symptoms [had] contributed significantly and 
pervasively to the social/familial and affective dysfunctions 
of [the appellant], despite his consistent employment record.  
His work reflects in large part a strong and pervasive 
attempt to suppress and avoid symptoms and overwhelm stimuli 
that might otherwise prompt decompensation."  

VA outpatient treatment records dated from May 1998 to June 
2000 show treatment for symptoms of PTSD with depression, 
including depressed mood, insomnia, nightmares, fatigue, and 
irritability.  He was treated with counseling and trazodone.

VA outpatient treatment records from November 2000 to July 
2001 show that the appellant was treated for PTSD and 
depressive disorder.  He was casually dressed and had no 
suicidal or homicidal ideation.  He was alert, oriented, and 
cooperative.  His thoughts were coherent, and his speech was 
normal.  He was without cognitive problems.  His judgment and 
insight were intact.  He complained of symptoms such as panic 
attacks, hypervigilance, sleep difficulty, loss of interest 
in activities, night sweats, intrusive thoughts, and serious 
mood swings.  In November 2000, he stated that he had a good 
relationship with his two daughters.  He had been dating 
someone for approximately one year but felt that it was too 
much of a responsibility.  He reported working two full time 
jobs until recently when he had reduced the number of hours 
that he worked at a car rental agency because of having too 
much contact with people.  He had driven 18-wheelers across 
country prior to his current employment.  He had some memory 
loss and had a longstanding history of depression.  He was 
concerned that his level of coping would decrease if he 
retired from working.  In March 2001 his affect was sullen.  
He continued to have adjustment problems.  He had 
discontinued his relationship with his paramour and said that 
he was isolating more.  In May 2001 his affect and mood were 
anxious.  He stated that he loved his daughters but was not 
close to them.

At a July 2001 VA PTSD and mental disorders examination, the 
appellant was examined jointly by a VA psychologist and a VA 
psychiatrist.  They reviewed the appellant's claims folder, 
including the report of the September 1997 VA psychological 
evaluation.  He attended therapy and took Prozac and 
clonazepam.  He reported less frequent nightmares and a 
lessened startle response since beginning treatment several 
years earlier.  He complained of irritability and occasional 
crying spells.  He stated that he worked 16 hours per day as 
an excuse to avoid meeting people.  He delivered newspapers 
and worked as a "rover" at a car rental agency.  He had 
worked for the newspaper company for almost 20 years and had 
worked at the car rental agency for seven years.  He slept 
approximately three hours per day.  He watched television and 
performed chores such as cooking and housecleaning at home.  
He had been divorced twice.  He had two grown daughters, who 
visited him approximately once per week.  He reported a 
history of many interpersonal problems but no history of 
violence.

The appellant was clean and casually dressed.  He was 
pleasant, cooperative, and open.  He was quite verbal.  His 
thought associations were intact.  There was no evidence of 
delusions or hallucinations.  He verbalized no suicidal or 
homicidal ideation.  He was alert and well oriented to 
person, place, time, and situation.  His mood was slightly 
depressed and his affect was pained.  His general fund of 
knowledge was fair.  He was extremely poor with math and 
spelling.  Some of his problems with math were thought to be 
concentrational.  His abstract reasoning was somewhat 
limited.  He was concrete with proverbs with which he was 
unfamiliar.  His remote memories were well preserved and his 
basic judgments seemed adequate.  The examiners diagnosed 
chronic PTSD and assigned a GAF score of 50.

In September 2001 a VA clinical social worker conducted a 
social and industrial survey of the appellant.  The appellant 
was friendly, cooperative, alert, and fully oriented; he was 
casually dressed and appropriately groomed.  He was 
independent in performing activities of daily living.  His 
communication skills were intact, his speech was normal, and 
his judgment and insight were fair.  His mood and affect were 
appropriate.  His memory and comprehension were fair, 
although he noted that he was experiencing occasional 
forgetfulness and other memory deficits.  He was divorced 
twice.  His first marriage lasted six months.  His second 
marriage lasted twelve years.  He stated that his marriages 
were unsuccessful because he disliked being with his spouse 
on a constant basis.  He stated that the second marriage 
lasted for a long period of time because he had been employed 
as a long distance trucker with family contact only on 
weekends.  He had regular contact and a good relationship 
with his two daughters.  He preferred to stay at home and not 
attend social events or activities.  His main 
"socialization" was group therapy sessions.  He reported 
having no friends.  He stated that because he had difficulty 
with other people he worked or stayed at home to avoid having 
to interact with them.  The appellant stated that he liked 
his jobs because he was left alone to work by himself.

The social worker described the appellant's home as his safe 
haven from the rest of the world.  She opined that he had 
learned to use work as a coping mechanism and that "his 
survival and ability to live with psychiatric disabilities 
are dependent on the routine he [had] established for 
himself."  She described the veteran as severely impaired 
socially and opined that his industrial functioning was also 
greatly impaired despite the fact that he had been 
successfully and gainfully employed for many years on the 
same jobs.  He was limited in the type of employment he could 
obtain and maintain because he would not be able to function 
at his optimal level if conditions of his employment were to 
change to require more contact and interaction with others.  
He lacked the educational background or training to compete 
for other jobs that would allow him to work in isolation.

At a March 2002 VA PTSD examination, the appellant was 
examined by the team that had examined him in July 2001.  The 
examiners interviewed the appellant, conducted psychological 
testing, and reviewed the claims folder including their prior 
examination report and the report of the September 2001 VA 
social and industrial survey.  The examiners noted that the 
appellant's social and occupational functioning had not 
changed significantly since July 2001.  The examiners opined 
that the appellant would be unable to sustain more 
competitive employment in situations that would require 
greater social interaction.  The examiners diagnosed PTSD and 
noted that they had not diagnosed dysthymic disorder because 
the appellant's symptoms of depression overlapped with PTSD.  
The examiners assigned a GAF score of 50.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
August 2000 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the March 1999 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the symptomatology necessary for a higher 
evaluation for his disability.  In addition, the RO sent the 
appellant a letter dated in November 2001 that requested 
additional evidence.  This letter notified the veteran of the 
type of evidence necessary to substantiate the claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SOC 
and the letter informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, except as noted below, 
there is no indication that any relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  VA's duty to assist the appellant extends 
to obtaining medical records identified by him.  See 66 Fed. 
Reg. 45630-31 (to be codified at 38 C.F.R. § 3.159(c)).  The 
RO was unable to obtain records from a Dr. C. C., identified 
by the appellant as one of his physicians.  In a January 30, 
2001 letter, the RO informed the appellant that efforts to 
obtain these records had been unsuccessful and provided to 
the appellant an opportunity to obtain and submit these 
records himself.  The appellant did not respond.  As for VA's 
duty to obtain any medical opinions, that was fulfilled by 
providing a VA examinations to the appellant in September 
1997, July 2001, and March 2002 and a social industrial 
survey in September 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned his PTSD with dysthymic disorder.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126, 132.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

In the March 1999 SOC provided the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim and 
has substantially complied with the August 2000 Remand from 
the Board.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

The RO determined that the appellant's claim for service 
connection for PTSD with dysthymic disorder was received on 
January 27, 1997, and that was the effective date for the 
award of a 50 percent disability rating.  The Board will 
address whether the appellant was entitled to a disability 
rating in excess of 50 percent from January 27, 1997.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 50, 70 and 
100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

The medical evidence shows that the appellant has been 
assigned GAF scores of 45 and 50 based upon his impairment 
from PTSD with dysthymic disorder.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The results of the multiple VA examinations and outpatient 
treatment records present a clear, consistent picture of the 
appellant's level of disability from PTSD with dysthymic 
disorder.  According to these reports, the appellant has 
symptoms such as depressed mood, chronic sleep impairment, 
mild memory loss, avoidance of others, workaholism, inability 
to adapt to stressful circumstances, impaired concentration, 
and an inability to establish and maintain effective 
relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating.  See 38 C.F.R. § 4.7 (2001).

The appellant's most significant symptoms are his inability 
to establish and maintain effective relationships and his 
difficulty in adapting to stressful circumstances.  Although 
the appellant has reported a good relationship with his 
daughters those relationships appear to be limited to 
approximately weekly visits at his home without participation 
in other social events.  Further, the appellant has been 
unable to establish or maintain any other relationships.  He 
has been divorced twice, has been unsuccessful in other 
dating attempts, and has no friends.  He works at two full-
time jobs but is incapable of adapting to other employment 
situations.  The evidence reflects that he decreased his 
hours at one of his jobs because contact with the public was 
required and returned to full-time work only when his duties 
were re-designed to avoid such contact.  Because of the 
effect of these symptoms, the appellant's overall disability 
picture more nearly approximates the criteria for a 70 
percent disability rating than a 50 percent disability 
rating.

Although the appellant has been able to successfully maintain 
two full-time jobs, the 70 percent rating is not assigned 
solely on the basis of his severe social impairment.  He has 
been fortunate and diligent enough to obtain and maintain 
employment in positions that require minimal contact with 
people; however, the ratings are intended to compensate for 
the "average impairment of earning capacity" not the 
results in each specific case.  Three VA healthcare providers 
have commented on the limited likelihood of occupational 
success for the appellant outside of his current structured 
and limited employment.  Further, although the appellant has 
maintained his employment, he has no potential for promotion 
beyond his limited duties.

The Board considered assigning the appellant a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet any of 
the criteria for a rating higher than 70 percent.  For 
example, there is no evidence in the record of a gross 
impairment of thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, inability 
to perform activities of daily living, danger of hurting 
himself or others, disorientation to time or place, or memory 
loss for names of himself or close relative or his 
occupation.  In order to evaluate his PTSD as 100 percent 
disabling, it requires that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Because the appellant meets none of these criteria, 
a higher rating is not warranted.

The evidence supports a rating of 70 percent, but no higher, 
for PTSD with dysthymic disorder under Diagnostic Code 9411.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD with dysthymic disorder.  


ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) with dysthymic 
disorder is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


